Title: To James Madison from John Griffin, 1 March 1806 (Abstract)
From: Griffin, John
To: Madison, James


                    § From John Griffin. 1 March 1806, St. Louis. “The interest you have taken in procuring me a seat on the Bench of the Michigan Territory, shall be ever most gratefully remembered by me. Agreeably to your opinion, I herewith enclose my commission as a Judge of the Indiana Territory, Which you will do me the honor of presenting to the President, as my resignation of the appointment. May I beg the favor of you, to address a few lines to me at Vincennes, whither I shall return in a few days, on the event of the nomination of me, as a Judge of the Michigan Territory. With sentiments of the warmest gratitude, for the obligations you have lain me under.”
                    Adds in a postscript: “Will you pardon me, if I beg to be informed, whether, as I hope it is the nomination of Gov Harrison has succeeded.”
                